June 28, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                              STEPHEN FOX, Appellant

NO. 14-12-00539-CV                      V.

                 MIRNA AZUCENA ALBERTO (PEREZ), Appellee
                          ____________________

      Today the Court heard appellant=s motion for permissive appeal from the judgment
signed by the court below on May 24, 2012. We deny permission to appeal.
      We further order that all costs incurred by reason of this appeal be paid by
STEPHEN FOX.
      We further order this decision certified below for observance.